
	

115 S450 IS: Pacific Defenders of World War II Congressional Gold Medal Act
U.S. Senate
2017-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 450
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2017
			Mr. Manchin introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To award a Congressional Gold Medal to members of the Armed Forces who fought in defense of Guam,
			 Wake Island, and the Philippine Archipelago between December 7, 1941 and
			 May 10, 1942, and who died or were imprisoned by the Japanese military in
			 the Philippines, Japan, Korea, Manchuria, Wake Island, and Guam from April
			 9, 1942 until September 2, 1945, in recognition of their personal
			 sacrifice and service to the United States.
	
	
		1.Short title
 This Act may be cited as the Pacific Defenders of World War II Congressional Gold Medal Act.
 2.FindingsCongress finds that— (1)Guam was captured by Imperial Japanese forces on December 10, 1941, 3 days after the attack on Pearl Harbor and remained in the hands of the Japanese until June 1944;
 (2)the prisoners who remained on Guam suffered atrocities at the hands of the Japanese, with some prisoners being transported on hell ships to Japanese prisoner of war camps;
 (3)on December 22, 1941, the Japanese took approximately 1,600 prisoners on Wake Island; (4)approximately 450 members of the Armed Forces and 1,150 civilians were captured on Wake Island and transported on hell ships to prisoner of war camps in China and Japan;
 (5)Major General Edward King led the combined Philippine-United States force of 75,000 troops in the defense of the Bataan peninsula, until April 9, 1942, at which point, due to diminishing resources and disease, Major General King surrendered soldiers from the United States and the Commonwealth of the Philippines into enemy hands;
 (6)over the next week, the soldiers from the United States and the Philippine Commonwealth were taken prisoner and forced to march 65 miles without food, water, or medical care in what came to be known as the Bataan Death March, where approximately 600 members of the Armed Forces and between 5,000 and 10,000 Filipino soldiers died from starvation disease, exposure, exhaustion, and abuse by their captors;
 (7)on May 6, 1942, the resistance reached its limitations after a weeklong siege and Lieutenant General Wainwright, as authorized by President Roosevelt, surrendered the remaining 11,000 troops on Corregidor Island;
 (8)on May 10, 1942, the only remaining resistance force in the archipelago, under the command of Major General William F. Sharp, surrendered after fighting the Japanese from April 29, 1942, to May 9, 1942, on the island of Mindanao, at which point Lieutenant General Jonathan Wainwright, as Supreme Allied Commander, surrendered all Allied Forces in the Philippine archipelago;
 (9)within the first 40 days 1,600 more United States prisoners died at Camp O’Donnell, a pre-war training camp turned prisoner of war camp, which had substandard conditions, leading to increased disease and malnutrition among the prisoners;
 (10)in May 1942, the Japanese began transferring prisoners of war by sea to Japan, Taiwan, Korea, Manchuria, Sumatra, Burma, and Siam;
 (11)during the transfer, prisoners were crammed into cargo holds with little air, food or water for journeys that would last for weeks on what were to be known as the hell ships;
 (12)many died due to asphyxia, starvation, or dysentery and some prisoners became delirious and unresponsive in an environment of heat, humidity and lack of oxygen, food, and water;
 (13)estimates of more than 126,000 Allied prisoners of war were transported in 156 voyages on 134 Japanese merchant ships, of whom more than 21,000 people of the United States were killed or injured;
 (14)on June 6, 1942, 6,000 United States prisoners of war were transferred to Cabanatuan, north of Camp O’Donnell, where they were assigned to work details and hard labor and where 3,000 members of the Armed Forces died from disease, starvation, beatings, and executions;
 (15)the campus of the University of Santo Tomás in Manila was converted to the Santo Tomás Internment Camp by the Japanese during their occupation of the Philippines, from January 1942 until February 1945;
 (16)Santo Tomás became the internment camp for United States Army and Navy nurses also known as the Angels of Bataan and Corregidor, who continued to serve as a nursing unit while imprisoned and until their liberation; (17)the prisoners who remained in the camps suffered from continued mistreatment, malnutrition, lack of medical care, and horrific conditions;
 (18)Operation Blacklist began in early 1945 to locate, recover, and repatriate all prisoners of war; (19)over the subsequent decades, these prisoners formed support groups, were honored in local and State memorials, and told their story to the people of the United States; and
 (20)the people of the United States are forever indebted to these men and women for— (A)the courage they demonstrated during the first 4 months of World War II in fighting against enemy soldiers; and
 (B)the perseverance they demonstrated during subsequent years of capture and imprisonment under brutal conditions, while maintaining their dignity, honor, patriotism, and loyalty.
				3.Congressional gold medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design in commemoration of members of the Armed Forces who fought in defense of Guam, Wake Island, and the Philippine archipelago between December 7, 1941, and May 10, 1942, and who died or were imprisoned by the Japanese military in the Philippines, Japan, Korea, Manchuria, Wake Island, and Guam from April 9, 1942, until September 2, 1945, in recognition of their personal sacrifice and service to the United States.
 (b)Design and strikingFor purposes of the presentation under subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Transfer and display of medals
 (1)In generalFollowing the presentation of the gold medal under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it shall be displayed as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of the Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display at other locations, particularly such locations as are associated with the members of the Armed Forces described under subsection (a).
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
 5.National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
		
